EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent Sang Chul Kwon, Reg. No. 63153, on 2/24/2022.


The application has been amended as follows: 
Please replace the entirety of independent claims 1, 2, 17, and 18 with the following language.

1. A data transmission system in a physical network separation environment, the system comprising:
a drive device controlling physical connection switching for one storage medium drive writing or reading a data file on or from a predetermined storage medium;
a source-side server executing writing the data file on the storage medium loaded in the storage medium drive, after switching to a physical connection to the storage medium drive by the drive device, the source-side server connected to an external network;
a clean PC conducting hash value verification and a test for infection of malicious code with respect to the data file that has been written on the storage medium, after switching to a physical connection to the storage medium drive from the source-side server by the drive device 
a destination-side server executing reading the tested data file from the storage medium and sending a signal to the drive device so that the predetermined storage medium is unloaded from the drive device when the reading is completed, after switching to a physical connection to the storage medium drive from the clean PC by the drive device and only when the hash value is verified and the data file passes the test, the destination-side server connected to a critical information infrastructure network;
wherein the source-side server and the destination-side server have different security levels from each other.

2. A data transmission system in a physical network separation environment, the system comprising:
a drive device physically moving a predetermined storage medium for first to third
storage medium drives writing or reading a data file on or from the predetermined storage
medium;
a source-side server executing writing the data file on the storage medium loaded in the first storage medium drive, after switching to a physical connection to the first storage medium drive by the drive device, the source-side server connected to an external network;
a clean PC conducting hash value verification and a test for infection of malicious code with respect to the data file that has been written on the storage medium loaded in the second storage medium drive, after switching to a physical connection to the second storage medium 
a destination-side server executing reading the tested data file from the storage medium loaded in the third storage medium drive and sending a signal to the drive device so that the predetermined storage medium is unloaded from the drive device when the reading is completed, after switching to a physical connection to the third storage medium drive from the clean PC by the drive device and only when the hash value is verified and the data file passes the test, the destination-side server connected to a critical information infrastructure network;
wherein the source-side server and the destination-side server have different security levels from each other.

17. A data transmission method in a physical network separation environment, the method comprising:
switching, by a drive device, to a physical connection between a source-side server and a storage medium drive while loading a storage medium in the storage medium drive, the source-side server connected to an external network;
switching, by the drive device, to a physical connection between a clean PC and the storage medium drive from the source-side server after the source-side server completes writing a data file on the storage medium, the clean PC having no network connection;
switching, by the drive device, to a physical connection between a destination-side server and the storage medium drive from the clean PC by the drive device after the clean PC conducts hash value verification and a test for infection of malicious code with respect to the data file on the storage medium when the writing by the source-side server is completed and only when the 
unloading, by the drive device, the storage medium from the storage medium drive after sending a signal to the drive device so that the storage medium is unloaded from the drive device when the destination-side server completes reading the data file from the storage medium;
wherein the source-side server and the destination-side server have different security levels from each other.

18. A data transmission method in a physical network separation environment, the method comprising:
loading, by a drive device, a storage medium in a first storage medium drive directly and physically connected to a source-side server, the source-side server connected to an external network;
physically moving, by the drive device, the storage medium to a second storage medium drive directly and physically connected to a clean PC from the source-side server after the source-side server completes writing a data file on the storage medium, the clean PC having no network connection;
physically moving, by the drive device, the storage medium to a third storage medium drive directly and physically connected to a destination-side server from the clean PC by the drive device after the clean PC conducts hash value verification and a test for infection of malicious code with respect to the data file on the storage medium when the writing by the source-side server is completed and only when the hash value is verified and the data file passes 
unloading, by the drive device, the storage medium from the third storage medium drive after sending a signal to the drive device so that the storage medium is unloaded from the drive device when the destination-side server completes reading the data file from the storage medium;
wherein the source-side server and the destination-side server have different security levels from each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/Victor Lesniewski/Primary Examiner, Art Unit 2493